Citation Nr: 1550050	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  10-29 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right carpal tunnel syndrome.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for right carpal tunnel syndrome and assigned a 10 percent evaluation effective August 26, 2008.  The Veteran appeals for a higher initial evaluation.  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in June 2010; however, in her VA Form 9, the Veteran limited her appeal to the issue identified above.  As such, the issue of entitlement to an initial evaluation in excess of 10 percent for left carpal tunnel syndrome is not before the Board.


FINDING OF FACT

The Veteran's right carpal tunnel syndrome most nearly approximates moderate incomplete paralysis of the major median nerve.  


CONCLUSION OF LAW

The criteria for a 30 percent initial evaluation for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8515, 8699-8615 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in December 2008.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Higher Initial Evaluation

The Veteran is seeking a higher initial evaluation for her right carpal tunnel syndrome.  She contends that she has pain and fatigue in her right hand.  As result of her symptoms of pain, decreased sensation in her fingers, weakness in her hands and lack of endurance, the Veteran says that she has to take frequent breaks from using her keyboard at work and that she has to limit her driving due to severe fatigue.  See January 2010 statement and July 2010 VA Form 9.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's right carpal tunnel syndrome has been currently evaluated as 10 percent disabling, effective August 26, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8615.  There is no specific diagnostic code for carpel tunnel syndrome, so it has been rated by analogy as neuritis, which the rating schedule evaluates under Diagnostic Code 8515, for paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  The Veteran is right-handed, therefore, the applicable rating criteria for right carpal tunnel syndrome are that which pertains to the major extremity.  

The Veteran is also service-connected for left carpal tunnel syndrome, however, that evaluation is not on appeal.  As such, only findings related to the Veteran's right carpal tunnel syndrome will be addressed below.  

Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  Pertinent to a major extremity, under Diagnostic Code 8515, for involvement of the median nerve, 10, 30, and 50 percent evaluations are assigned where there is mild, moderate, and severe incomplete paralysis of the median nerve, respectively.  The highest 70 percent evaluation is assigned when there is complete paralysis of the median nerve of the major extremity.  

Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

In December 2008, the Veteran underwent a VA examination.  The Veteran reported her current constant, daily symptoms of tingling, numbness, and weakness in her right hand and fingers.  She relieved her loss of feeling and pain by shaking her hand and taking a break from using her hand.  The VA examiner noted that the Veteran was limited to writing for 15 minutes and typing for 10 minutes before she had to take a break for a few minutes.  The Veteran worked as a human resource specialist, which involved constant writing and typing.  Both at home and work, the Veteran could not use machines that had any type of vibrations.  She was unable to drive for more than one hour without experiencing pain.  Every day activities were impacted by her carpel tunnel syndrome, such as inability to open jars, frequently dropping objects, and needing to use both hands to lift and manipulate objects.  

Upon objective evaluation, the December 2008 VA examiner found that the Veteran was unable to tie her shoelaces, but could fasten buttons and pick up and tear a piece of paper without difficulty.  During a hand dexterity examination, the VA examiner concluded that her right hand strength was within normal limits.  Range of motion testing of the Veteran's right wrist revealed dorsiflexion at 60 degrees (normal at 70 degrees) with pain at 40 degrees, palmar flexion at 65 degrees (normal at 80 degrees) with pain at 55 degrees, radial deviation at 15 degrees (normal at 20 degrees) with pain at 15 degrees, and ulnar deviation at 45 degrees (normal at 45 degrees) with pain at 45 degrees.  Following repetitive use testing, there was additional limitation in range of motion exhibited by a loss of joint function by 10 degrees.  There was also functional loss exhibited by pain, fatigue, weakness, lack of endurance, incoordination with pain having the major functional impact.  During a neurological examination, the VA examiner found abnormal motor function with findings of difficulty opposing fingers and thumb, which required great concentration and movements were slow.  The VA examiner also found abnormal sensory function with findings of decreased sensation in her right thumb, index, long and radial aspect of the ring finger.  Reflexes of her right upper extremity were 2+.  The Veteran had a positive Tinel's sign and Phalen's test, which are used to test for carpal tunnel syndrome.  The results of the peripheral nerves examination revealed neuritis.  Based on the overall subjective and objective findings, the VA examiner diagnosed the Veteran with right carpal tunnel syndrome.  

Based on a careful review of all of the evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right carpal tunnel syndrome most nearly approximates moderate incomplete paralysis of the major median nerve.  At the Veteran's December 2008 VA examination, the VA examiner did not evaluate the severity of the Veteran's nerve damage and no diagnostic testing was performed; however the VA examiner did find abnormal sensory function with decreased sensation in four out of five of the Veteran's right fingers and abnormal motor function exhibited by difficulty opposing her fingers and thumb.  Furthermore, range of motion testing was less than normal and, following repetitive use, revealed additional functional loss in the joint by 10 degrees with pain, fatigue, weakness, lack of endurance, and incoordination.  These objective findings appear consistent with the Veteran's competent and credible statements that her right carpal tunnel syndrome symptoms impacted her ability to work, as she must take frequent breaks from typing and writing, and her daily life, as she must limit her driving time and she must use both hands to lift and manipulate objects.  Thus, the Board finds that the Veteran's right carpel tunnel syndrome warrants a higher 30 percent initial evaluation for moderate incomplete paralysis of the major median nerve.  

However, the Board finds that the evidence does not show that the Veteran's right carpel tunnel syndrome warrants a 50 percent evaluation for severe incomplete paralysis of the median nerve.  The Veteran has stated that she continues to work, albeit with constant breaks to relieve her symptoms.  She has also managed to perform her daily activities despite limitations due to her right carpel tunnel syndrome.  The evidence does not demonstrate that the Veteran's symptoms are so debilitating that a higher 50 percent evaluation is warranted.  Therefore, the Board finds that the Veteran's right carpel tunnel syndrome is no more than 30 percent disabling.  

The Board has considered whether the Veteran's service-connected right carpel tunnel syndrome presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's right carpel tunnel syndrome manifests symptoms of pain, tingling, numbness, weakness, and fatigue in the hand and fingers impacting the Veteran's ability to type or write for more than 10 to 15 minutes at a time, drive for more than one hour at a time, and lift, hold or manipulate objects.  The rating schedule takes into account the severity of the nerve symptoms and their resulting functional impairment and provides for higher evaluations than is currently assigned.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe her disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to a 30 percent initial evaluation, but no higher, for right carpal tunnel syndrome is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


